I 
am honoured and grateful to address the General 
Assembly at its sixty-first session, and in so doing I 
join other Members in congratulating you, Madam, on 
your historic assumption of the presidency of this body. 
 
 
5 06-53323 
 
Let me assure you of my country’s full support. We are 
confident that under your leadership, the Organization 
will be steered safely through the challenges ahead. I 
would also like to pay tribute to your predecessor, Mr. 
Jan Eliasson, for his dedication and stewardship of the 
Organization during the past year. 
 Just recently, the Pacific island countries lost one 
of its leaders. The Federated States of Micronesia is 
deeply saddened by the passing of King Tupou IV of 
the Kingdom of Tonga. We express our profound 
condolences to the people and the leaders of Tonga 
during their period of national mourning and wish them 
well in their transition to a new leadership. 
 We are keenly aware of the remaining awesome 
task of implementing measures to reform the 
Organization. We are nonetheless encouraged by the 
significant achievements made so far since the 
adoption of the Outcome Document of the World 
Summit last year. The United Nations has made great 
strides, for instance in constituting the Human Rights 
Council, in launching the Peacebuilding Commission 
and in adopting the resolution on implementing 
international development goals. 
 Reform of the Security Council should remain a 
high-priority agenda item. My country would like to 
reiterate its position as expressed in previous years. We 
support a restructured Security Council that reflects the 
current realities of international society. For the 
Council to be effective and its work meaningful, its 
working methods should be improved and its 
membership, both permanent and non-permanent, 
expanded. We must give new impetus to the reform 
process and seek, with an open mind, new ways to 
achieve the institutional reform of the United Nations. 
 The small island developing States in the Pacific 
such as my country, recognized as among the most 
vulnerable, stand to benefit from an efficient and 
relevant United Nations. It is for that reason that we 
place high hopes on the relevant reforms. We hope that 
such reforms will facilitate our achievement of the 
Millennium Development Goals (MDGs) and other 
internationally recognized commitments, which, if left 
to our own devices, we cannot reach, even with the 
best of intentions and efforts. 
 Thus, we are pleased with and grateful for the 
decision to establish additional United Nations offices 
in our Pacific region, including in my country. Taken 
within the context of the overall reform of the 
Organization, the presence of those offices is mutually 
beneficial to the United Nations and to our peoples in 
many ways, including through effective coordination in 
the delivery of much-needed assistance and services. 
 My country, with a large exclusive economic 
zone, attaches great importance to the sustainable 
development and conservation of our marine resources 
and ecosystem. Consistent with that priority, we have 
joined forces with some of our neighbouring States in 
calling for an immediate moratorium and a total ban on 
deep bottom trawl fishing. The Organization must not 
close its eyes to activities that result in commercial 
gain for only a few at the expense of the integrity of 
the ecosystem that supports the livelihood of our 
people, especially those living in areas that are widely 
recognized as vulnerable. We appeal to the 
international community to mobilize support to put an 
end to bottom trawl fishing and other activities that are 
ecologically destructive and unfriendly to the marine 
ecosystem. 
 It is well established by the Intergovernmental 
Panel on Climate Change (IPCC) and other highly 
respected scientific organizations that the Earth’s 
climate is adversely changing due to our carbon 
economy and the emission of greenhouse gases. Within 
this decade alone, we have witnessed unprecedented 
destruction caused by extreme weather events. The 
increasing magnitude, intensity and frequency of 
typhoons, hurricanes and other natural disasters, 
including the unprecedented melting and disappearance 
of glaciers, are directly linked to human activities. This 
obviously calls for a more robust post-Kyoto regime. 
 As an island nation composed mostly of low-
lying small islands with large coastal areas, the 
Federated States of Micronesia is vulnerable to the 
adverse impact of climate change. Exposed to the 
effects of extreme weather events, our livelihood and 
traditions as an island people — in fact, our whole 
civilization — are under greater threat than ever 
before. 
 The sad irony is that those of us who contribute 
little to the causes of climate change and sea-level rise 
are the first in line to suffer the consequences. In the 
face of that reality, Micronesia will continue to speak 
out for concerted global action to mitigate the adverse 
impact of climate change, taking into consideration the 
principle of common but differentiated responsibility. 
  
 
06-53323 6 
 
 While adaptation measures require national 
actions, the “polluters pay” principle should apply. 
Therefore, those who pollute should underwrite the 
costs of adaptation, particularly for small island 
developing States. 
 Sustainable development remains a top priority 
for small island developing States such as Micronesia, 
but it cannot be achieved by us alone. Our development 
still requires official development assistance from 
bilateral and multilateral donor partners alike. But 
official development assistance on its own is not 
sufficient. Ongoing propositions for active foreign 
direct investment and effective development 
partnerships, among others, should be translated into 
concrete action, as they are critical components of 
sustainable development. 
 The small island developing States continue to 
pin their hopes on the Mauritius Strategy as a blueprint 
for their sustainable development. But what good is the 
Strategy if the support necessary to implement it is not 
forthcoming? The international community must 
provide that support, which would include facilitation 
and improvement of access to existing resources and, 
where appropriate, allocation of dedicated financial 
resources. For the Mauritius Strategy to be effective 
and meaningful, it must be mainstreamed into all 
United Nations processes, including the United Nations 
Framework Convention on Climate Change process. 
 In addition to the Mauritius Strategy, we support 
the principles of the Information Society and the 
Community of Democracies as vital to our national 
progress. In particular, we seek help in the formulation 
of our national plan on information and communication 
technologies and in access to broadband connectivity, 
which we believe will help overcome the obstacles to 
our development that result from the geographical 
configuration of our island country. 
 Dependency on fossil fuel is an obstacle to our 
sustainable development. To mitigate that obstacle and 
prevent the perpetuation of this carbon economy, my 
Government has prioritized renewable energy as the 
way forward. I therefore reiterate the call made by 
many small island developing States, including my 
own, for accelerated efforts in the development, 
utilization and distribution of renewable energy 
technologies to small island developing States. We will 
continue to look to the international community, 
including our development partners, to help ensure that 
such technologies are transferred and put in place 
effectively. 
 Terrorism affects all countries, large and small, 
rich and poor. Micronesia condemns, in the strongest 
terms, terrorism in all its forms and manifestations. 
The taking of innocent life is unambiguously 
unjustifiable, regardless of one’s grievances. 
 We therefore call once again on the United 
Nations to do everything in its power to prevent 
terrorism and to mitigate its root causes. While we are 
doing our best to uphold our responsibilities and 
obligations under the United Nations counter-terrorism 
resolutions, we need the assistance of the international 
community to more effectively implement and carry on 
the fight against this scourge. 
 In that spirit, we would like to commend the 
efforts that resulted in the recent ceasefire in Lebanon. 
We hope that the ceasefire will lead to a lasting peace 
for the Israeli and Lebanese peoples. We also hope 
that, by building on that momentum, the conflict 
between Israel and Palestine will be resolved. The 
people of Israel have the right to live within secure, 
recognized borders, free from the fear of terrorism. The 
Palestinian people have the right to have their own 
State and to coexist peacefully with their neighbours. 
 Micronesia is concerned about the threats to 
regional stability and international peace and security 
posed by nuclear proliferation. We urge the 
international community to continue its efforts to 
address that problem. 
 In closing, I would like to pay tribute to our 
outgoing Secretary-General, His Excellency Mr. Kofi 
Annan, for his distinguished leadership and his decades 
of dedicated service to the Organization. My country 
expresses to him our gratitude and best wishes. 